905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerry William BAKER, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 90-5486.
United States Court of Appeals, Sixth Circuit.
June 21, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This matter is before the court upon receipt of an order from the district court setting aside its decision.


3
A review of the documents before the court indicates that the decision of the district court was filed March 19 and entered March 20, 1990.  A letter dated March 22, 1990, and filed March 27, 1990, was treated by the district court as a notice of appeal.  Such court also deemed that the letter stated good cause to enlarge the time to file objections to the magistrate's proposed findings and recommendations and it set aside its decision.


4
It is ORDERED that the case be, and it hereby is, remanded to the district court.  Once the district court renders a new decision, any party wishing to appeal must file a new notice of appeal.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation